Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 2, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145816(70)(73)                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  JOHN TER BEEK,
            Plaintiff-Appellee,
                                                                    SC: 145816
  v                                                                 COA: 306240
                                                                    Kent CC: 10-011515-CZ
  CITY OF WYOMING,
             Defendant-Appellant.
  ______________________________/

        On order of the Chief Justice, the motion by plaintiff-appellee for leave to file a
  response to amicus curiae briefs is GRANTED. The response submitted on September
  10, 2013, is accepted for filing. On further order of the Chief Justice, the motion by
  Cannabis Attorneys of Mid-Michigan to file a late amicus curiae brief is GRANTED.
  The amicus curiae brief submitted on September 24, 2013, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 2, 2013
                                                                               Clerk